Title: To Thomas Jefferson from André Caron, 16 August 1786
From: Jefferson, Thomas
To: Caron, André



Monseigneur
paris ce 16. aoust 1786. Rue des moulins Butte St. Roch No. 9.

Le Nommé andré Caron a Eté Embarqué le 10 Juillet. 1780. Sur La frégate L’arielle à L’orient, Commandé par Le Commodor paul Jones. Il est resté Sur cette fregate Jusqu’au 4 avril 1781., Epoque a la quelle Monsieur Le Comte de la touche L’a fait debarqué, Etant arrivé à philadelphie, pour Le Transferé sur L’hermione; de là, fait passé sur Le Vaisseau du Roy Le Conquérant, après avoir promis, et même Monsieur Le Chevalier de La Luzerne pour lors Ambassadeur a philadelphie, que L’on auroient fait passé entre Les mains du Major Général de L’armée ce qu’il revenoient de nos mois.
Le supliant Etoit Embarqué Sur La frégate L’arielle comme caporal des Volontaires à la paye de 36.₶ par mois, ce qui fait en tout huit mois 24 jours, Ensemble 316.₶ 16. Il n’a été payé que de Deux mois, il revient 244. 16. dont il n’a pas encore Touché un Sols.
Il a L’honneur de se retirer vers vous, Monseigneur, pour vous prier de vouloir Bien ordonné qu’il soit payé.
Il ne cessera de prier Le Seigneur pour La Conservation de Vos jours précieux. Et a L’honneur d’etre avec un tres profond respect, Monseigneur, Le plus humble et Le plus soumis de Vos Serviteurs,

A. Caron

